DETAILED ACTION
	In Request for Continued Examination filed on 08/26/2022 Claims 1-2, 5-9, 13-14, 16-17, and 19 are pending. Claims 1, 6, 8, and 17 are currently amended. Claims 1-2, 5-9, 13-14, 16-17, and 19 are considered in the current Office Action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 5135382 (“Tsuchiya”) in view of one of USP 5087193 (“Herbert”), USP 5152949 (“Leoni”), USP 9168681 (“Bottero”), US 2015/0099834 (“Barnell”), and US 2017/0239896 A1 (“Stawski”).
	Regarding claim 1, Tsuchiya teaches a composite material molding jig for molding a stringer made of a fiber base material and a resin on a plate member (Fig. 4 displays mandrel 23), the composite material molding jig comprising:
	a first member (28) having a thermal expansion coefficient equivalent to a thermal expansion coefficient of the stringer (Col. 2 lines 39-43, Col. 3 lines 48-55), internally includes a space serving as a mold of the stringer, and has an outer surface formed flat in a longitudinal direction of the stringer (Col. 4 lines 43-45); and
	a second member (29) that is made of a material lighter than a material of the first member, internally includes a space (29a) shaped to contain the first member (Col. 4 lines 47-48 and Fig. 4), and has an inner surface formed flat in the longitudinal direction (Fig. 4, Claims 3, 15, and Col. 4 line 65-Col. 5 line 7), wherein
	the fiber base material is placed in the space inside the first member (Fig. 4 displays a molding jig capable of working upon a fiber base material in the manner claimed. See also Col. 4 line 49-Col. 5 line 7), and the first member is placed in the space inside the second member for molding the stringer (Fig. 4 displays die member 28 located within counter wedge member 29 for molding stiffener 21), 
	the second member is provided at a plurality of positions of a part of an entire length of the first member (Fig. 4 and Col. 4 line 65-Col. 5 line 7 teach wedge member 29 being lowered onto the corresponding V-shaped wedge surface of the die members 28. Each of the wedge 29 and die member 28 have surfaces which extend along a length. Thus, when the second member 29 of Tsuchiya is lowered onto a surface of the die members 28, the second member 29 is provided at a plurality of lengthwise positions along the length of the first member 28. Furthermore, since the second member 29 is provided all parts of the length of the first member 28, it is inherent that the second member 29 is provided at a part along a length of the first member 28).
	Tsuchiya does not explicitly teach (1) a second material being made of a material lighter than a material of the first member; and (2) a mold release agent, a mold release tape, or a mold release coating is disposed between the outer surface of the first member and the inner surface of the second member.
	It would have been obvious to one with ordinary skill in the art to modify the second material of Tsuchiya to be made of a material lighter than the material of the first member (for example, conventional aluminum tooling, in contrast to the steel or ceramic or carbon material of the first member; Col. 3 lines 48-55) in order to facilitate easier handling of the second member.
	Herbert (Col. 5 lines 25-30), Leoni (Col. 7 lines 25-33), Bottero (Abstract, anti-adherent layer 41), Barnell ([0021-0022]), and Stawski ([0026]) each teach a mold release agent, a mold release tape, or a mold release coating disposed between an outer surface of a first member and an inner surface of a second member.
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify Tsuchiya to incorporate the mold release as taught by any of Herbert, Leoni, Bottero, Barnell, or Stawski because the improvement (more easily releasing parts by preventing bonding thereof) can be applied in the same way to the first and second members of Tsuchiya in order to more easily release the first and second members by preventing bonding thereof. Furthermore, one of ordinary skill in the art could predict that first and second members coated with release agent would predictably ease separation of the first and second members. See MPEP 2143(I)(C).

Claims 2, 5, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of one of Herbert, Leoni, Bottero, Barnell, and Stawski, as applied to claims 1 and 3, further in view of US 2010/0314807 A1 (“Lengsfeld”).
Regarding claim 2, Tsuchiya does not explicitly teach the first member is made of a plate member and has an outer shape that corresponds to a shape of the space serving as a mold of the stringer.
Lengsfeld teaches the first member is made of a plate member and has an outer shape that corresponds to a shape of the space serving as a mold of the stringer (Fig. 2 teaches support elements 17, 18 having an outer shape that corresponds to a shape of the space serving as a mold of the stringer).	
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the configuration of the first members of Tsuchiya with the configuration of first members as taught by Lengsfeld because this is a substitution of equivalent elements yielding predictable results. Both references teach the tooling systems functioning to shape a T-shaped composite stringer (See Tsuchiya – Fig. 4; Lengsfeld – Fig. 2).

Regarding claim 5, Tsuchiya teaches the first member (28) is divided into two or more parts that are separable at a center in a width direction of the first member (Fig. 4 and Col. 4 lines 43-48 teach a pair of die members 28 split at a center in a width direction).
	Tsuchiya does not explicitly teach the second member is divided into two or more parts that are separable at a center in a width direction of the second member
	Lengsfeld teaches the second member is divided into two or more parts that are separable at a center in a width direction of the second member (Fig. 2 displays triangular profiles 41, 42 being separable at a center in a width direction of the members 41, 42).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the configuration of the second members of Tsuchiya with the configuration of separable second members as taught by Lengsfeld motivated by reasons set forth in claim 2.

Regarding claims 16-17, Tsuchiya teaches the first member (28) is divided into two or more parts that are separable at a center in a width direction of the first member (Fig. 4 and Col. 4 lines 43-48 teach a pair of die members 28 split at a center in a width direction).
	Tsuchiya does not explicitly teach the second member is divided into two or more parts that are separable at a center in a width direction of the second member
	Lengsfeld teaches the second member is divided into two or more parts that are separable at a center in a width direction of the second member (Fig. 2 displays triangular profiles 41, 42 being separable at a center in a width direction of the members 41, 42).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the configuration of the second members of Tsuchiya with the configuration of separable second members as taught by Lengsfeld motivated by reasons set forth in claim 2.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya in view of one of Herbert, Leoni, Bottero, Barnell, and Stawski, as applied to claim 1, further in view of US 2014/0353876 A1 (“Murai-2”).
	Regarding claim 6, Tsuchiya does not explicitly teach the first member is divided, into the two or more parts, in the longitudinal direction at one or more dividing points that are located at different positions in the longitudinal direction.
Murai-2 teaches the first member is divided, into the two or more parts, in the longitudinal direction at two or more dividing points that are located at different positions in the longitudinal direction (Fig. 1, 4a display longitudinal gaps G1-G3).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the jig of Tsuchiya with the longitudinally divided first members as taught by Murai-2 motivated by compensating for differences in dimensional differences between the stringer and the jig, reducing cycle time, and reducing energy (Murai-1 – [0010, 0018]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya and Lengsfeld in view of one of Herbert, Leoni, Bottero, Barnell, and Stawski, as applied to claims 1 and 3, further in view of USP 2014/0360657 A1 (“Murai-1”) (USP 10232569, the patented publication of Murai-1, is referred to herein).
	Regarding claim 7, Tsuchiya does not explicitly teach the second member has a triangular prism shape as a whole including the first member, and an angle member that has an L-shaped cross-section and is fitted to a top part of the triangular prism shape is provided at the top part.
Lengsfeld teaches the second member has a triangular prism shape as a whole including the first member (Fig. 2 two triangular profiles 41, 42 and two support elements 17, 18), and a member that has a cross-section and is fitted to a top part of the triangular prism shape is provided at the top part (Fig. 2 and [0032] teach adhesive tape 43 which is fitted to top parts of profiles 41, 42).
However, Lengsfeld teaches the adhesive tape 43 being equivalent to a clamp [0015] and Murai-1 teaches a clamp having an L-shaped cross section (Fig. 2B and Col. 7 lines 41-51 teach an angle member 18 having an L-shaped cross section).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the jig system of Tsuchiya to incorporate the clamp of Murai-1 motivated by aligning the mandrel (Murai-1 – Col. 7 lines 41- 51).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the configuration of the first members of Tsuchiya in view of Murai-1 with the configuration of first members as taught by Lengsfeld because this is a substitution of equivalent elements yielding predictable results. Both references teach the tooling systems functioning to shape a T-shaped composite stringer (See Murai-1 – Fig. 2; Lengsfeld – Fig. 2).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai-1 in view of one of Herbert, Leoni, Bottero, Barnell, and Stawski.
	Regarding claim 8, Murai-1 teaches a composition material molding method of molding a stringer made of a fiber base material and a resin on a plate member (Abstract and Col. 2 lines 13- 18), the composite material molding method comprising:
	placing the fiber base material to be the stringer, on the plate member (Fig. 2B displays fiber material F placed on plate 3);
	placing the fiber base material in a space inside a first member (Fig. 2B displays fiber material F placed inside mold defined by mandrel 20), the first member having a thermal expansion coefficient equivalent to a thermal expansion coefficient of the stringer (Col. 6 line 61-Col. 7 line 3), internally including the space serving as a mold of the stringer, and having and outer surface formed flat in a longitudinal direction of the stringer (Figs. 2A, 2B);
	placing the first member in a space inside a second member (Fig. 2B displays the mandrel 20 located inside spaced defined by angle material 18), the second member internally including the space shaped to contain the first member (Fig. 2B displays the mandrel 20 located inside spaced defined by angle material 18) and having an inner surface formed flat in the longitudinal direction (Fig. 2B displays the angle material 18 being flat in a longitudinal direction);
	providing the second member at a plurality of positions of a part of an entire length of the first member (Col. 7 lines 41-51 disclose angle material 18 being engaged with blocks 20A, 20B at both ends in the length direction of blocks 20A, 20B in order to restrict the motion of alignment. Thus, the second member 18 of Murai-1 is provided at a plurality of positions of a part of an entire length of the first member 20);
	sealing the plate member, the fiber base material, the first material, and the second member by a sealing means, and evacuating an inside of the sealing means (Col. 10 line 58- Col. 11 line 30);
	impregnating the fiber base material with a resin (Col. 10 line 58- Col. 11 line 30); and
	heating and curing the resin to mold the stringer (Col. 10 line 58- Col. 11 line 30).
Murai-1 does not explicitly teach (1) a second material being made of a material lighter than a material of the first member; and (2) a mold release agent, a mold release tape, or a mold release coating is disposed between the outer surface of the first member and the inner surface of the second member.
It would have been obvious to one with ordinary skill in the art to modify the second material of Murai-1 to be made of a material lighter than the material of the first member (for example, conventional aluminum tooling, in contrast to the steel or ceramic or carbon material of the first member; Col. 6 lines 61-62) in order to facilitate easier handling of the second member.
Herbert (Col. 5 lines 25-30), Leoni (Col. 7 lines 25-33), Bottero (Abstract, anti-adherent layer 41), Barnell ([0021-0022]), and Stawski ([0026]) each teach a mold release agent, a mold release tape, or a mold release coating disposed between an outer surface of a first member and an inner surface of a second member.
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify Murai-1 to incorporate the mold release as taught by any of Herbert, Leoni, Bottero, Barnell, or Stawski because the improvement (more easily releasing parts by preventing bonding thereof) can be applied in the same way to the first and second members of Murai-1 in order to more easily release the first and second members by preventing bonding thereof. Furthermore, one of ordinary skill in the art could predict that first and second members coated with release agent would predictably ease separation of the first and second members. See MPEP 2143(I)(C).

Claims 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai-1 in view of one of Herbert, Leoni, Bottero, Barnell, and Stawski, as applied to claims 1 and 3, further in view of Lengsfeld.
Regarding claim 9, Murai-1 does not explicitly teach the first member is made of a plate member and has an outer shape that corresponds to a shape of the space serving as a mold of the stringer.
Lengsfeld teaches the first member is made of a plate member and has an outer shape that corresponds to a shape of the space serving as a mold of the stringer (Fig. 2 teaches support elements 17, 18 having an outer shape that corresponds to a shape of the space serving as a mold of the stringer).	
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the configuration of the first members of Murai-1 with the configuration of first members as taught by Lengsfeld because this is a substitution of equivalent elements yielding predictable results. Both references teach the tooling systems functioning to shape a T-shaped composite stringer (See Murai-1 – Fig. 2; Lengsfeld – Fig. 2).

	Regarding claim 14, Murai-1 does not explicitly teach the second member has a triangular prism shape as a whole including the first member, and an angle member that has an L-shaped cross-section and is fitted to a top part of the triangular prism shape is provided at the top part.
Lengsfeld teaches the second member has a triangular prism shape as a whole including the first member (Fig. 2 two triangular profiles 41, 42 and two support elements 17, 18), and a member that has a cross-section and is fitted to a top part of the triangular prism shape is provided at the top part (Fig. 2 and [0032] teach adhesive tape 43 which is fitted to top parts of profiles 41, 42).
However, Lengsfeld teaches the adhesive tape 43 being equivalent to a clamp [0015] and Murai-1 teaches a clamp having an L-shaped cross section (Fig. 2B and Col. 7 lines 41-51 teach an angle member 18 having an L-shaped cross section).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the configuration of the jig of Murai-1 with the configuration of jig as taught by Lengsfeld motivated by reasons set forth in claim 9.
 
Regarding claim 19, Murai-1 teaches the second member is provided over an entire length of the first member or is provided at a plurality of positions of a part of the entire length of the first member (Col. 7 lines 45-48).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai-1 in view of one of Herbert, Leoni, Bottero, Barnell, and Stawski, as applied to claims 1 and 3, further in view of Lengsfeld and Murai-2.
Regarding claim 13, Tsuchiya teaches the first member (20) is divided into two or more parts that are separable at a center in a width direction of the first member (Fig. 2B and Col. 7 lines 23-26).
Murai-1 does not explicitly teach a composite material molding jig is used to mold the stringer, the composite material molding jig comprises the first member and the second member, the second member is divided into two or more parts that are separable at a center in a width direction of the second member, the first member is divided, into the two or more parts, in the longitudinal direction at two or more dividing points that are located at different positions in the longitudinal direction.
	Lengsfeld teaches the second member is divided into two or more parts that are separable at a center in a width direction of the second member (Fig. 2 displays triangular profiles 41, 42 being separable at a center in a width direction of the members 41, 42).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the configuration of the second members of Murai-1 with the configuration of separable second members as taught by Lengsfeld motivated by reasons set forth in claim 2.
Murai-2 teaches the first member is divided, into the two or more parts, in the longitudinal direction at one or more dividing points that are located at different positions in the longitudinal direction (Fig. 1, 4a display longitudinal gaps G1-G3).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the jig of Tsuchiya with the longitudinally divided first members as taught by Murai-2 motivated by compensating for differences in dimensional differences between the stringer and the jig, reducing cycle time, and reducing energy (Murai-1 – [0010, 0018]).

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
Applicant argues that the counter wedge of Tsuchiya (i.e., the alleged second member) cannot be provided at a plurality of positions of a part of the entire length of the die member (i.e., alleged first member) because this would not result in the pressure being exerted uniformly on the entire surface. Thus, according to Applicant, Tsuchiya does not disclose or suggest “the second member is provided at a plurality of positions of a part of an entire length of the first member.”
The Examiner respectfully disagrees. Applicant construes that claim narrower than the broadest reasonable interpretation. Here, the use of the “comprising” transitional phrase implies the claim is open-ended and does not exclude additional, unrecited elements. See MPEP 2111.03(I). Tsuchiya includes the claim limitation and additional, unrecited elements. More specifically, Fig. 4 and Col. 4 line 65-Col. 5 line 7 of Tsuchiya teach wedge member 29 being lowered onto the corresponding V-shaped wedge surface of the die members 28. Each of the wedge 29 and die member 28 have surfaces which extend along a length. Thus, when the second member 29 of Tsuchiya is lowered onto a surface of the first member 28, the second member 29 is provided at a plurality of lengthwise positions along the length of the first member 28. Furthermore, since the second member 29 is provided all parts of the length of the first member 28, it is inherent that the second member 29 is provided at a part along a length of the first member 28.
Additionally, Col. 7 lines 41-51 of Murai-1 disclose angle material 18 being engaged with blocks 20A, 20B at both ends in the length direction of blocks 20A, 20B in order to restrict the motion of alignment. Thus, the second member 18 of Murai-1 is provided at a plurality of positions of a part of an entire length of the first member 20 for at least the reasons described in the above paragraph.
As the claims currently are written, there is no requirement that the second member not be provided at a plurality of positions of a part of an entire length of the first member. The Examiner understands Applicant’s argument as assuming the opposite (that the limitation requires the second member not be provided at a plurality of positions of a part of an entire length of the first member). However, the broadest reasonable interpretation of the limitation as claimed does not exclude any overlap between the first and second members. Thus, for Applicant’s argument to have more persuasive effect, the Examiner suggests excluding the above interpretation of the current limitation with claim amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744